        Case 4:19-cv-00137-MW-MAF Document 41 Filed 10/03/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION


L.R.,

        Plaintiff,

v.                                            CASE NO.: 4:19cv137-MW/MAF

LEON COUNTY SCHOOL
DISTRICT,

     Defendant.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 40. Upon consideration, no objections having

been filed by the parties,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s

opinion. Defendant Leon County School District’s Motion for Summary Judgment,

ECF No. 32, is GRANTED, and Plaintiff L.R.’s Motion for Summary Judgment,

ECF No. 31, is DENIED. The Clerk shall enter judgment stating, “Plaintiff’s claims

against Defendant are dismissed.”



                                          1
Case 4:19-cv-00137-MW-MAF Document 41 Filed 10/03/20 Page 2 of 2




The Clerk shall also close the file.

SO ORDERED on October 3, 2020.
                         s/Mark E. Walker
                         Chief United States District Judge




                                       2
